Digitally signed by
                              Illinois Official Reports                         Reporter of Decisions
                                                                                Reason: I attest to the
                                                                                accuracy and integrity
                                                                                of this document
                                      Appellate Court                           Date: 2016.08.29
                                                                                12:19:33 -05'00'




        Better Government Ass’n v. Illinois High School Ass’n, 2016 IL App (1st) 151356



Appellate Court          BETTER GOVERNMENT ASSOCIATION, Plaintiff-Appellant, v.
Caption                  ILLINOIS HIGH SCHOOL ASSOCIATION and CONSOLIDATED
                         HIGH SCHOOL DISTRICT 230, Defendants-Appellees.


District & No.           First District, Fifth Division
                         Docket No. 1-15-1356


Filed                    June 24, 2016


Decision Under           Appeal from the Circuit Court of Cook County, No. 14-CH-12091; the
Review                   Hon. Mary Lane Mikva, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Loevy & Loevy, of Chicago (Matthew Topic, of counsel), for
Appeal                   appellant.

                         Dykema Gossett PLLC, of Lisle (David J. Bressler and Melanie J.
                         Chico, of counsel), for appellee Illinois High School Association.

                         Hodges, Loizzi, Eisenhammer, Rodick & Kohn LLP, of Arlington
                         Heights (Vanessa V. Clohessy and Jeffrey C. Goelitz, of counsel), for
                         appellee Consolidated High School District 230.



Panel                    JUSTICE LAMPKIN delivered the judgment of the court, with
                         opinion.
                         Presiding Justice Reyes and Justice Burke concurred in the judgment
                         and opinion.
                                              OPINION

¶1       Plaintiff, Better Government Association (BGA), appeals the circuit court’s orders
     dismissing its complaint alleging that defendants, Illinois High School Association (IHSA)
     and Consolidated High School District 230 (District 230), violated the Freedom of Information
     Act (FOIA or Act) (5 ILCS 140/1 (West 2014)). Plaintiff had submitted written requests from
     defendants seeking all of IHSA’s contracts for accounting, legal, sponsorship, and public
     relations/crisis communications services and all licensed vendor applications for the 2012 to
     2013 and 2013 to 2014 fiscal years. Plaintiff contends the circuit court erred in finding: (1) that
     IHSA was not a subsidiary public body as the term is used in FOIA and (2) that IHSA does not
     perform a governmental function for member public schools, including District 230, such that
     the requested records were available to the public vis-à-vis District 230 pursuant to section 7(2)
     of FOIA. Based on the following, we affirm.

¶2                                               FACTS
¶3        On June 5, 2014, BGA submitted a written request to IHSA seeking all of IHSA’s contracts
     for accounting, legal, sponsorship, and public relations/crisis communications services and all
     licensed vendor applications for the 2012 to 2013 and 2013 to 2014 fiscal years. IHSA
     responded to the request by stating that it was a nonprofit 501(c)(3) charitable organization that
     is not subject to FOIA. BGA then submitted a request on July 2, 2014, to District 230 seeking
     the same records pursuant to section 7(2) of FOIA. District 230 responded by stating that it did
     not have any of the requested documents in its possession.
¶4        BGA filed its one-count complaint for violation of FOIA against defendants on July 23,
     2014, requesting that the court declare IHSA a subsidiary “public body” under FOIA; declare
     IHSA performs a governmental function on behalf of its member schools, including District
     230; and order IHSA and District 230 to produce the requested documents.
¶5        IHSA responded by filing a section 2-619 motion to dismiss, arguing that it was not subject
     to the provisions of FOIA because it was neither a public body nor a subsidiary as the terms are
     used in the Act. To its motion, IHSA attached a copy of its constitution and bylaws, an affidavit
     submitted by Martin Hickman, and a copy of a September 29, 2010, letter from the public
     access counselor (PAC) from the Illinois Attorney General’s Office.
¶6        According to IHSA’s constitution, its purpose is to “provide leadership for the
     development, supervision, and promotion of interscholastic competition and other activities in
     which its member schools engage.” Each year, the member schools adopt IHSA’s constitution
     and bylaws. Pursuant to section 1.300 of the constitution, the administrative authority of IHSA
     is vested in a board of directors composed of 10 elected members chosen by general
     membership. Each board member must be a principal of a member school. At least one
     member of the board is elected from each of the seven divisions of member schools within
     Illinois. The remaining three board members are elected from the schools at-large. Of those
     three at-large elected board members, one must be from a private/nonpublic school, one must
     represent underrepresented genders, and one must represent racial minorities. There is no
     minimum number of members that must represent public schools. The bylaws provide the
     rules governing participation by the member schools and students in the designated sports
     covered by IHSA.


                                                  -2-
¶7         In Hickman’s affidavit, he attested that he is the executive director of IHSA, which is a
       voluntary, unincorporated association consisting of over 800 public and private high schools
       located throughout Illinois. According to the affidavit, IHSA is a recognized 501(c)(3)
       charitable organization that files separate tax returns annually. Hickman averred that IHSA
       does not charge its member schools membership fees or dues1 and does not charge its member
       schools entry fees for its events. Instead, IHSA generates revenue based on interscholastic
       events organized by it and the sponsorships it receives. Hickman attested that the board of
       directors is composed of elected individual principals and not the member schools. More
       specifically, if a principal moved schools during his or her elected term, he or she would
       remain a board member and not be replaced by a different principal from the original school
       even if the principal switched to a private school from a public school or vice versa. According
       to Hickman, the board of directors could consist of a majority of private/nonpublic schools. In
       fact, Division 1, which contained all city of Chicago schools and overwhelmingly was
       composed of public schools, had two back-to-back elected board members from private
       schools. Hickman attested that the board of directors’ members were not paid a salary or
       considered employees of IHSA. In addition, Hickman’s affidavit provided that the day-to-day
       operations of IHSA were performed by the executive director and the administrative staff, who
       were not government employees, were not paid from government funds, were not subject to
       any state regulations regarding public employees, and were not eligible for any state or local
       governmental retirement programs or insurance benefits. Instead, Hickman attested that the
       executive director and administrative staff were employees of IHSA, were paid by IHSA, and
       were provided benefits solely by IHSA where IHSA had its own federal employer
       identification number, withheld payroll taxes, and issued W-2 forms annually to its employees.
       Hickman added that IHSA owned the building housing its offices.
¶8         In the September 29, 2010, letter authored by the PAC, the PAC responded to an IHSA
       denial of a FOIA request. In its responsive letter, the PAC opined that “[t]he IHSA is a private,
       not-of-profit organization and, thus, does not fall within the definition of ‘public body’ as
       defined by Section 2(a) of FOIA. 5/ILCS 140/2(a). For this reason, IHSA is not subject to
       FOIA.”
¶9         District 230, in response to BGA’s complaint against it, filed a section 2-615 motion to
       dismiss, arguing that IHSA is not a “public body” under FOIA and District 230 is not alleged to
       possess the requested records. Moreover, District 230 argued that it should not be forced to try
       to obtain the records in question because they were not public records of District 230 and were
       not directly related to any alleged governmental function that IHSA may perform on its behalf.
¶ 10       Following oral argument on the motions, the circuit court granted both IHSA’s section
       2-619 motion to dismiss and District 230’s section 2-615 motion to dismiss. In granting
       IHSA’s motion, the circuit court noted that BGA’s failure to present a counter-affidavit
       challenging the Hickman affidavit caused the facts therein to be admitted. The court also found
       that statements made by IHSA in the prior case Hood v. Illinois High School Ass’n, 359 Ill.
       App. 3d 1065 (2005), in which IHSA had sought protection under the Local Governmental and
       Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/1-101 et seq.
       (West 2002)) as a “local public entity” under that statute, were factual assertions and not
       evidentiary admissions applicable to the instant case. Finally, after applying the factors of the

          1
           The IHSA constitution does permit it to charge dues to its members.

                                                    -3-
       test presented by Rockford Newspapers, Inc. v. Northern Illinois Council on Alcoholism &
       Drug Dependence, 64 Ill. App. 3d 94 (1978), the circuit court determined that IHSA was not a
       subsidiary public body covered by FOIA. In so doing, the circuit court stated:
                   “In terms of [the] nature of [IHSA’s] functions, yes, perhaps those could be
               governmental functions. They could be done by government, perhaps in some states
               they are. But, you know, education is done by private and public entities, that doesn’t
               make everybody who does education a public actor subject to FOIA. As we all know
               there are private schools. And there are, as I indicated, a number of private
               organizations that support the public and private schools and it does not make them all
               governmental actors.
                                                   ***
                   This is a function that could be done, as I’ve said now probably five times, by a
               public entity or it could be done by a private, not-for-profit association. And [in] this
               case [it] is being done by a private, not-for-profit association for the benefit of both
               public and private schools.”
       Then, in granting District 230’s motion, the circuit court held that section 7(2) of FOIA did not
       apply because IHSA did not perform a governmental function on behalf of District 230. This
       appeal followed.

¶ 11                                           ANALYSIS
¶ 12       Plaintiff contends the circuit court erred in dismissing its complaint where IHSA is a
       subsidiary public body as the term is used in FOIA and, therefore, is subject to compliance
       with the Act. Plaintiff additionally contends that IHSA performs a governmental function on
       behalf of its member schools, including District 230, and, therefore, District 230 was required
       to produce the requested documents.

¶ 13                                      I. Section 2-619 Motion
¶ 14       We first address BGA’s challenge to the dismissal of its complaint in favor of IHSA.
¶ 15       A section 2-619 motion to dismiss (735 ILCS 5/2-619 (West 2014)) admits the sufficiency
       of the plaintiff’s complaint, but asserts a defense outside the complaint that defeats it. Patrick
       Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31. Specifically, a section
       2-619(a)(9) motion, like the one filed by IHSA, permits the involuntary dismissal of the
       complaint where the claim is barred by an “other affirmative matter.” 735 ILCS 5/2-619(a)(9)
       (West 2014). “When ruling on such motions, a court must accept as true all well-pleaded facts,
       as well as any reasonable inferences that may arise from them [citation], but a court cannot
       accept as true mere conclusions unsupported by specific facts [citation].” Patrick Engineering,
       Inc., 2012 IL 113148, ¶ 31. We review the granting of a section 2-619 motion to dismiss
       de novo. Id.
¶ 16       As an initial matter, BGA attacks the adequacy of IHSA’s section 2-619 motion, as well as
       that of the Hickman affidavit, arguing that they do not qualify as an “affirmative matter”
       capable of defeating BGA’s complaint. We disagree. An affirmative matter is:
               “ ‘[A] type of defense that either negates an alleged cause of action completely or
               refutes crucial conclusions of law or conclusion[s] of material fact unsupported by
               allegations of specific fact contained [in] or inferred from the complaint *** [not]

                                                   -4-
               merely evidence upon which defendant expects to contest an ultimate fact stated in the
               complaint.’ ” Smith v. Waukegan Park District, 231 Ill. 2d 111, 121 (2008) (quoting 4
               Richard A. Michael, Illinois Practice § 41.7, at 332 (1989)).
¶ 17       Contrary to BGA’s assertion, IHSA’s motion sufficiently alleged it was not subject to
       FOIA as demonstrated by application of the relevant test to be discussed herein and as
       supported by the documents attached to its motion, which constituted “affirmative matters”
       capable of defeating the complaint. See Kedzie & 103rd Currency Exchange, Inc. v. Hodge,
       156 Ill. 2d 112, 116 (1993) (“[b]y presenting adequate affidavits supporting the asserted
       defense [citation], the defendant satisfies the initial burden of going forward on the motion”).
       IHSA’s motion and accompanying documents were not merely its version of the facts intended
       to negate the essential allegations of BGA’s cause of action. We, therefore, find that IHSA’s
       motion properly was considered as a section 2-619(a)(9) motion to dismiss.
¶ 18       Turning to the substance of this appeal, the questions presented require this court to apply
       the well-known rules of statutory construction. The primary rule of statutory construction is to
       ascertain and give effect to the intent of the legislature by applying the plain and ordinary
       meaning of the language of the statute. Hamilton v. Industrial Comm’n, 203 Ill. 2d 250, 255
       (2003). When the statutory language is clear, courts must apply the statute as written. Id. at
       256. However, if a statute is capable of being understood by reasonably well-informed persons
       in two or more different ways, the statute is considered ambiguous. Solon v. Midwest Medical
       Records Ass’n, 236 Ill. 2d 433, 440 (2010). The supreme court has advised:
               “If the statute is ambiguous, the court may consider extrinsic aids of construction in
               order to discern the legislative intent. [Citation.] We construe the statute to avoid
               rendering any part of it meaningless or superfluous. [Citation.] We do not depart from
               the plain statutory language by reading into it exceptions, limitations, or conditions that
               conflict with the expressed intent. [Citation.]” Id. at 440-41.
¶ 19       The Illinois FOIA is based upon a policy of full, complete disclosure regarding the affairs
       of government and the official acts and policies of public officials and public employees. 5
       ILCS 140/1 (West 2014). FOIA provides, in relevant part:
                   “Restraints on access to information, to the extent permitted by this Act, are limited
               exceptions to the principle that the people of this State have a right to full disclosure of
               information relating to the decisions, policies, procedures, rules, standards, and other
               aspects of government activity that affect the conduct of government and the lives of
               any or all of the people. The provisions of this Act shall be construed in accordance
               with this principle. This Act shall be construed to require disclosure of requested
               information as expediently and efficiently as possible and adherence to the deadlines
               established in this Act.” 5 ILCS 140/1 (West 2014).
¶ 20       Section 1.2 of FOIA states that “[a]ll records in the custody or possession of a public body
       are presumed to be open to inspection or copying.” 5 ILCS 140/1.2 (West 2014). Moreover,
       section 3(a) provides that “[e]ach public body shall make available to any person for inspection
       or copying all public records, except as otherwise provided in Sections 7 and 8.5 of this Act.” 5
       ILCS 140/3(a) (West 2014). Section 2 of FOIA defines “public body” as:
               “Definitions. As used in this Act:
                   (a) ‘Public body’ means all legislative, executive, administrative, or advisory
               bodies of the State, state universities and colleges, counties, townships, cities, villages,


                                                    -5-
               incorporated towns, school districts and all other municipal corporations, boards,
               bureaus, committees, or commissions of this State, any subsidiary bodies of any of the
               foregoing including but not limited to committees and subcommittees thereof ***.” 5
               ILCS 140/2 (West 2014).
       This court has held that a subsidiary public body is itself a public body for purposes of
       compliance with the Act. Board of Regents of the Regency University System v. Reynard, 292
Ill. App. 3d 968, 978 (1997).
¶ 21        The question in this case is whether the IHSA constitutes a subsidiary public body.
       Subsidiary body is not defined in FOIA. In Rockford Newspapers, Inc., however, the Second
       District articulated a three-part test for determining whether an entity is a “subsidiary body” as
       the term is used in the Open Meetings Act (5 ILCS 120/1.02 (West 2014)). Because the
       definition of “public body” is substantially identical in both statutes, our courts have found no
       reason to distinguish between the statutes. See Reynard, 292 Ill. App. 3d at 976; Hopf v.
       Topcorp, Inc., 256 Ill. App. 3d 887, 893 (1993). We similarly conclude, and the parties agree,
       that the Rockford Newspapers test applies in this instance for determining whether an entity is
       a subsidiary body as used in FOIA. The Rockford Newspapers test instructs courts to consider:
       (1) whether the entity has a legal existence independent of government resolution; (2) the
       nature of the functions performed by the entity; and (3) the degree of government control
       exerted. 64 Ill. App. 3d at 96-97.

¶ 22                     A. IHSA’s Legal Existence Independent of Government
¶ 23       Turning to the first factor in the Rockford Newspapers test, IHSA is a voluntary,
       unincorporated association of member Illinois high schools, both public and private. It has an
       independent legal existence separate from its member schools where IHSA has independent
       standing to sue and be sued. See 735 ILCS 5/2-209.1 (West 2014) (“[a] voluntary
       unincorporated association may sue and be sued in its own name, and may complain and
       defend in all actions”); cf. Jackson v. Village of Rosemont, 180 Ill. App. 3d 932, 937-38 (1988)
       (finding that a stadium owned and operated by a municipality was not separate from the
       municipality). IHSA is an established 501(c)(3) charitable organization recognized by the
       Internal Revenue Service as a separate legal entity that files its own tax returns and has its own
       federal employer identification number. Additionally, IHSA maintains its own employees for
       whom it withholds payroll taxes and issues W-2 tax forms annually. IHSA also owns the
       building in which its offices are housed. These factors demonstrate that IHSA has a separate
       legal existence, independent from its member schools or any other public body, which BGA
       conceded at oral argument in this case. See, e.g., Rockford Newspapers, 64 Ill. App. 3d at 96.

¶ 24                          B. Nature of the Functions Performed by IHSA
¶ 25       Moving to the second factor in the Rockford Newspapers test, there is no question that
       IHSA is an organization that serves the public body by coordinating sporting events for
       member high schools and that it enhances the students’ educational experience. The question is
       whether those functions are necessarily governmental.
¶ 26       Courts repeatedly have found that there is no property or liberty interest in interscholastic
       athletic participation. Jordan v. O’Fallon Township High School District No. 203 Board of
       Education, 302 Ill. App. 3d 1070, 1076 (1999) (citing Clements v. Board of Education of
       Decatur Public School District No. 61, 133 Ill. App. 3d 531, 533 (1985)). “Students can need,

                                                   -6-
       want, and expect to participate in interscholastic athletics, but students are not entitled to
       participate in them. Football is neither an integral part of a quality education nor a requirement
       under any rule or regulation governing education in this state.” (Emphasis in original.) Id.
       Unlike education, participation in athletics is voluntary. Moreover, no matter the potential
       exclusion from elite competitions governed by IHSA, participation by member schools in the
       IHSA also is voluntary. IHSA’s bylaws do provide a comprehensive framework for both the
       schools’ and the students’ participation in IHSA-sanctioned competitions (e.g., eligibility,
       participation limitations, qualifications of coaches); however, as stated, any school can decide
       to forego participation in the IHSA to avoid its rules.
¶ 27       Moreover, each member school runs and supervises its own team for those sports falling
       within the parameters of the IHSA. Indeed, not all interscholastic athletics are governed by
       IHSA nor are intramural or club sports and activities. IHSA’s reach is limited to those
       interscholastic sports expressly provided for in its bylaws. Similar to IHSA, but at the
       collegiate level, the Supreme Court has recognized, within the context of the fourteenth
       amendment, that the National Collegiate Athletic Association (NCAA) does not enjoy
       “governmental powers” despite its various rules governing its member schools and the
       authority it has to sanction its members. National Collegiate Athletic Ass’n v. Tarkanian, 488
U.S. 179, 196-97 (1988). The mere fact that a private company may be connected with a
       governmental function does not create a public body where none existed before. Rockford
       Newspapers, 64 Ill. App. 3d at 97 (finding the private, not-for-profit organization funded
       primarily by government agencies and required to comply with numerous government
       regulations was not subsidiary body pursuant to the Open Meetings Act).
¶ 28       Based on the foregoing, we conclude that, although a public body could perform the same
       functions of IHSA in developing, supervising, and promoting interscholastic competitions
       among its member schools, the private, independent, not-for-profit IHSA does not perform
       public, governmental functions in this case. Cf. Reynard, 292 Ill. App. 3d at 977-79 (finding
       that the university senate, which was a creation of the school board, was a public body pursuant
       to the Open Meetings Act and FOIA as it was in charge of determining academic policy for the
       university and that the senate’s council was a subsidiary public body pursuant to the Open
       Meetings Act and FOIA as a standing committee that advised the senate on academic policies
       and all policies governing the university’s intercollegiate athletic program).

¶ 29                      C. Degree of Government Control Exerted Over IHSA
¶ 30       Applying the third factor in Rockford Newspapers, Hickman’s affidavit established that
       IHSA is not owned or controlled by its member schools. As a not-for-profit association, IHSA
       does not have owners. See, e.g., 805 ILCS 105/106.05 (West 2014) (“A [not-for-profit]
       corporation shall not have or issue shares. No dividend shall be paid and no part of the money,
       property or other assets of a corporation shall be distributed to its members, directors or
       officers ***.”). Rather, the IHSA is controlled by its board members. The board is composed
       of individual principals from the member schools. Of the 10 board seats, 7 represent the 7
       divisions of the IHSA and 3, which are elected at-large by the member schools, represent
       private schools, underrepresented genders, and racial minorities. The at-large member
       representing private schools need not be the only private school principal elected to the board.
       In fact, once an individual principal is elected to the board, he or she remains in that position
       even if he or she changes schools, so long as he or she continues to meet the requirements for

                                                   -7-
       the board seat. See Rockford Newspapers, 64 Ill. App. 3d at 96 (organization was run by a
       board of directors selected pursuant to its own bylaws, not elected or appointed by any
       government official).
¶ 31        In addition, the Hickman affidavit provided that the day-to-day functioning of IHSA is
       provided by the executive director and an administrative staff. The executive director and
       administrative staff are employees of IHSA, not employees of the member schools or any
       public entity. The executive director and administrative staff are paid by IHSA, are not subject
       to regulations of public employees, and are not eligible for state retirement or insurance
       benefits. Cf. Brentwood Academy v. Tennessee Secondary School Athletic Ass’n, 531 U.S. 288,
       300 (2001) (where the defendant association was considered to be so entwined with the public
       school officials acting as board members as to be a state actor for purposes of the fourteenth
       amendment because the public school officials performed all functions but the “purely
       ministerial acts by which the Association exists and functions in practical terms” and the
       defendant association’s ministerial employees were eligible for membership in the state
       retirement system like state employees). The Second District articulated in Rockford
       Newspapers that “the independence of both [a] board of directors and [the] employees from
       direct government control are extremely significant factors.” 64 Ill. App. 3d at 96 (the board
       having had full authority to employ or discharge any employee and employees were not
       subject to state regulatory practices concerning public employees nor were they eligible for
       state retirement or insurance benefits). We conclude that these factors demonstrate IHSA is not
       controlled by a government entity to such a degree that it constitutes a subsidiary public body.
¶ 32        We find further support for our conclusion where IHSA does not receive governmental
       funding. According to Hickman’s affidavit, although the constitution permits IHSA to charge
       membership dues, IHSA does not, in fact, charge any of its member schools dues and does not
       charge schools entry fees for its events. Cf. Brentwood Academy, 531 U.S. at 299 (wherein the
       United States Supreme Court found it relevant that the defendant’s revenue was composed of
       membership dues paid by the schools and “gate receipts at tournaments among the member
       schools”). Instead, IHSA contracts with host schools for use of their facilities and compensates
       the schools by providing minimum guaranteed fees and splitting any profits in excess of those
       guarantees. These agreements are extended to both public and private schools. In fact, in the
       2013 to 2014 season, IHSA held events at private schools 289 times. Lack of government
       funding notwithstanding, this court has found that the providing of government funds does not
       necessarily cause an entity to be characterized as a subsidiary body. See, e.g., Rockford
       Newspapers, 64 Ill. App. 3d at 96 (“[t]he amount or percentage of governmental funding of a
       private entity should have no bearing on whether that entity is characterized as a subsidiary”);
       Hopf, 256 Ill. App. 3d at 896-97 (a 50% funding of the corporation by the municipality, in and
       of itself, did not render the corporation a subsidiary body).
¶ 33        In addition, we are not persuaded by plaintiff’s argument that the number of statutes aimed
       at regulating the IHSA demonstrates it is a subsidiary body. “The mere fact that a business is
       subject to state regulation does not by itself convert its action into that of the State ***.”
       Jackson v. Metropolitan Edison Co., 419 U.S. 345, 350 (1974). In Rockford Newspapers, the
       Second District concluded that the private, not-for-profit organization was not a subsidiary
       body under the Open Meetings Act and cautioned that:
                “Governmental bodies normally contract with private companies to perform services
                for the public welfare, and these contracts often involve a delegation of some statutory

                                                   -8-
                duties to the private party. For governments to insist upon a voice in the general manner
                in which these services are carried out is not only normal but may be part of their
                responsibilities to their constituents. Such general supervision does not transform the
                supervised company into a subsidiary of the government.” 64 Ill. App. 3d at 97.
¶ 34        We recognize BGA’s argument that IHSA is bound by its admissions in the previously
       decided Hood case, such that the local governmental entities “own” the association; local
       governmental control over the organization is pervasive; the business of the association is
       public business; the IHSA is an agency of the collective schools of Illinois; and employees of
       the local entities control IHSA’s governing body demonstrating that IHSA is enmeshed with
       and under the control of local government. These statements were made by IHSA in its brief on
       appeal in the Hood case. We acknowledge that “[a]n admission by a party is substantive
       evidence admissible as an exception to the rule excluding hearsay. Ordinary evidentiary
       admissions may be contradicted or explained.” In re Estate of Rennick, 181 Ill. 2d 395, 406
       (1998) (citing Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence
       § 802.11, at 616 (5th ed. 1990)). However, we find the challenged statements were not
       evidentiary admissions providing factual evidence that IHSA is controlled by its member
       schools. Instead, the challenged statements were legal arguments asserted by IHSA in an effort
       to establish immunity under the Tort Immunity Act. Whether an entity is controlled or has
       sufficient public ties to be considered a “local public entity” under the Tort Immunity Act are
       legal questions. Ultimately, in Hood, the circuit court determined that IHSA was not a “local
       public entity” pursuant to the plain language of the Tort Immunity Act where it was not a
       not-for-profit corporation, but rather a voluntary association. Hood, 359 Ill. App. 3d at
       1069-70. The Hood court also found it relevant that IHSA was not “truly local” in terms of
       protection under the Local Governmental and Governmental Employees Tort Immunity Act.
       Additionally, and even more telling with regard to the facts of this case, the Hood court noted
       that private schools make up a “significant portion” of the organization “and may play a key
       role in its decision making.” Id. at 1070.
¶ 35        We further note that the statements produced in the Hickman affidavit were deemed
       admitted by the circuit court because BGA did not file a counter-affidavit. See Piser v. State
       Farm Mutual Automobile Insurance Co., 405 Ill. App. 3d 341, 352 (2010) (“[t]he failure to
       challenge or contradict supporting affidavits filed with a section 2-619 motion results in an
       admission of the facts stated therein. [Citation.] Nor may a plaintiff simply rely on the
       allegations in his own complaint to refute a section 2-619 affidavit.”). In response, BGA argues
       it raised sufficient questions of material fact to survive IHSA’s motion, relying on IHSA’s
       statements in Hood, which we have determined were not evidentiary admissions, but legal
       arguments. We, therefore, agree with the circuit court that the statements in the Hickman
       affidavit were admitted. See id. at 352-53.
¶ 36        We recognize that the few cases that have considered whether an entity was a subsidiary
       public body, namely, Rockford Newspapers, Hopf, and Reynard, made their determinations
       presumably after a period of discovery whereas no discovery was conducted in this case. See
       Rockford Newspapers, 64 Ill. App. 3d at 95 (resolved on summary judgment, silent as to
       discovery); Hopf, 256 Ill. App. 3d at 892-93 (resolved on summary judgment following
       discovery); Reynard, 292 Ill. App. 3d at 971-73 (resolved following a trial on the merits). In
       this case, however, as stated, the Hickman affidavit statements were unchallenged by BGA



                                                   -9-
       and, therefore, were deemed admitted. See Piser, 405 Ill. App. 3d at 352-53. Accordingly,
       BGA did not raise questions of material fact requiring a period of discovery.
¶ 37       In sum, we find, based on the application of the Rockford Newspapers factors, that IHSA is
       not a subsidiary public body as the term is used in FOIA. We, therefore, conclude that IHSA’s
       section 2-619 motion was granted properly.

¶ 38                                      II. Section 2-615 Motion
¶ 39       We next address BGA’s challenge to the dismissal of its complaint in favor of District 230.
¶ 40       A section 2-615 motion to dismiss, like that filed by District 230, tests the legal sufficiency
       of a complaint. 735 ILCS 5/2-615 (West 2014). “When ruling on such motions, a court must
       accept as true all well-pleaded facts, as well as any reasonable inferences that may arise from
       them [citation], but a court cannot accept as true mere conclusions unsupported by specific
       facts [citation].” Patrick Engineering, Inc., 2012 IL 113148, ¶ 31. We review the granting of a
       section 2-615 motion to dismiss de novo. Id.
¶ 41       BGA contends its complaint adequately demonstrated that IHSA performs a governmental
       function on behalf of District 230 and that the requested records directly relate to that function,
       thus triggering section 7(2) of FOIA.
¶ 42       Again, we must employ the well-known principles of statutory construction to resolve
       BGA’s contention. As stated, the primary rule of statutory construction is to ascertain and give
       effect to the intent of the legislature by applying the plain and ordinary meaning of the
       language of the statute. Hamilton, 203 Ill. 2d at 255.
¶ 43       As previously discussed, FOIA requires that a “public body” disclose “public records”
       upon request, unless the records are exempt. 5 ILCS 140/3(a) (West 2014). FOIA defines
       “public records” as:
                “all records *** pertaining to the transaction of public business, regardless of physical
                form or characteristics, having been prepared by or for, or having been or being used
                by, received by, in the possession of, or under the control of any public body.” 5 ILCS
                140/2(c) (West 2014).
¶ 44       In 2010, section 7(2) was added to address “public records” that a public body does not
       physically possess. More specifically, section 7(2) of FOIA provides:
                “A public record that is not in the possession of a public body but is in the possession of
                a party with whom the agency has contracted to perform a governmental function on
                behalf of the public body, and that directly relates to the governmental function and is
                not otherwise exempt under this Act, shall be considered a public record of the public
                body, for purposes of this Act.” 5 ILCS 140/7(2) (West 2014).
¶ 45       BGA sought to obtain the requested IHSA records from District 230 vis-à-vis section 7(2).
       Reading the plain language of section 7(2), as we must, the threshold requirement is that the
       requested documents qualify as a “public record.” The initial question, therefore, is whether
       the requested records pertained “to the transaction of public business” and were “prepared by
       or for, or having been or being used by, received by, in the possession of, or under the control
       of any public body.” 5 ILCS 140/2(c) (West 2014). We recognize that, in reading section 2(c)
       in conjunction with section 7(2), the requested documents need not be “in the possession of, or
       under the control of [the] public body,” in this case District 230, so long as the other elements
       of section 7(2) are satisfied. See 5 ILCS 140/2(c), 7(2) (West 2014).

                                                    - 10 -
¶ 46       In its complaint, BGA simply provided a conclusory statement that the requested records
       were “non-exempt public records.” Mere conclusions unsupported by specific facts will not be
       considered by this court as true. Patrick Engineering, Inc., 2012 IL 113148, ¶ 31. Instead, we
       must look to the requested documents themselves. In its FOIA request, BGA requested IHSA’s
       contracts for accounting, legal, sponsorship, and public relations/crisis communications
       services and all licensed vendor applications for the 2012 to 2013 and 2013 to 2014 fiscal
       years. Based on our prior analysis of whether IHSA is a subsidiary public body under FOIA,
       we similarly conclude that the requested records did not pertain to IHSA’s “transaction of
       public business” as IHSA does not engage in public or governmental business. Again, IHSA is
       a private, independent, not-for-profit that does not perform public, governmental functions.
       We, therefore, find that BGA did not satisfy the threshold requirement of section 7(2) of FOIA
       in establishing the requested records were “public records.” As a result, we conclude that
       District 230 was not obligated to obtain and provide the requested documents to BGA.
¶ 47       BGA argues that such a reading would render section 7(2) superfluous in violation of the
       rules of statutory interpretation. We disagree. As demonstrated, sections 2(c) and 7(2) can be
       read so as not to render either section superfluous. See Solon, 236 Ill. 2d at 440-41. Moreover,
       section 1.2 of FOIA provides that “[a]ll records in the custody or possession of a public body
       are presumed to be open to inspection or copying.” 5 ILCS 140/1.2 (West 2014). In addition,
       section 3(a) provides that “[e]ach public body shall make available to any person for inspection
       or copying all public records, except as otherwise provided in Sections 7 and 8.5 of this Act.” 5
       ILCS 140/3(a) (West 2014). Reading these sections as a whole in conjunction with the
       definition of “public record” pursuant to section 2(c) demonstrates that each public body must
       make the public records within its possession or control available for inspection or copying.
       Contrary to BGA’s argument, section 7(2) then extends a public body’s obligation to provide
       access to public records in the possession of a third party which qualify under the terms of the
       statute. See 5 ILCS 140/7(2) (West 2014). Simply stated, the statutes can be applied cohesively
       as written.
¶ 48       In sum, where we have found that the requested records did not meet the definition of
       “public record” under FOIA, we need not further analyze the elements of section 7(2). We
       conclude that BGA’s claim against District 230 was dismissed properly.

¶ 49                                      CONCLUSION
¶ 50      Based on the foregoing, we affirm the judgment of the circuit court in dismissing BGA’s
       complaint.

¶ 51      Affirmed.




                                                  - 11 -